                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

BRANDON WALKER,


                       Petitioner,              Case No. 2:19-cv-11806
                                                Hon. Terrence G. Berg
v.

WARDEN,

                     Respondent.
___________________________________/

OPINION AND ORDER SUMMARILY DENYING PETITION FOR
             A WRIT OF HABEAS CORPUS


     Brandon Walker (“Petitioner”) is presently confined at the Federal

Correctional Institution in Terre Haute, Indiana. Prior to his September

2019 transfer, and at the time Petitioner filed this habeas petition,
Petitioner was confined at the Federal Correctional Institution in Milan,

Michigan. He filed his threadbare petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 in the Southern District of Illinois. The case
was transferred to this Court. Though he has since been relocated to

Indiana, the order transferring the petition to this court stated that

venue was proper in this district because it is possible (but unclear given

the threadbare § 2241 Petition) that he is also challenging a federal

conviction imposed by this district. ECF No. 3, PageID.15; see also 28
U.S.C. § 1406(a) (stating that venue is proper in any court where the

action could have been brought at the time it was filed). The petition

indicates that Petitioner is challenging something that occurred in a

criminal case filed in the Cook County Circuit Court in Illinois. The

petition does not state any substantive claims for relief.

     Federal courts can dismiss a habeas petition that is legally

insufficient on its face. McFarland v. Scott, 512 U.S. 849, 856 (1994);

Carson v. Burke, 178 F.3d 434, 436 (6th Cir. 1999); Rules Governing §

2254 Cases, Rule 4, 28 U.S.C. foll. § 2254. Courts have used Rule 4 of the

habeas corpus rules to summarily dismiss facially insufficient habeas
petitions brought under § 2241. See Perez v. Hemingway, 157 F. Supp. 2d

790, 796 (E.D. Mich. 2001). A habeas petition may be summarily

dismissed where the allegations are vague or conclusory. Blackledge v.
Allison, 431 U.S. 63, 76 (1977). “[A] claim for relief in habeas corpus must

include reference to a specific federal constitutional guarantee, as well as

a statement of the facts which entitle the Petitioner to relief.” Gray v.

Netherland, 518 U.S. 152, 162-63 (1996) (internal citations omitted). See

also Perez, 157 F. Supp. at 796 (“A petition for a writ of habeas corpus

must set forth facts that give rise to a cause of action under federal law
or it may summarily be dismissed.”).

     Other than an incomplete reference to a Cook County criminal

docket number, Petitioner’s filing does not indicate the conviction


                                     2
Petitioner seeks to attack, nor does it state any grounds for relief. The

petition is therefore subject to summary dismissal without prejudice.

     Finally, Petitioner is not entitled to a certificate of appealability

because he has not made a substantial showing of the denial of a

constitutional right. 28 U.S.C. § 2253(c)(2). He is not entitled to

permission to appeal in forma pauperis because any appeal would be

frivolous. 28 U.S.C. § 1915(a)(3).

     Accordingly, the Court 1) summarily DISMISSES WITHOUT

PREJUDICE the petition for a writ of habeas corpus, 2) DENIES a

certificate of appealability, and 3) DENIES permission to appeal in
forma pauperis.

     SO ORDERED.


     DATED this 28th day of October, 2019.


                                     BY THE COURT:


                                     /s/Terrence G. Berg
                                     TERRENCE G. BERG
                                     United States District Judge




                                       3
